DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    83
    352
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/10/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-4 with traverse, in the reply filed on 10/10/2022 is acknowledged.    
The examiner also acknowledges applicants election of SEQ ID NO:4 as a species for the examination. 
Applicants’ traversal of restriction is on the ground(s) that there would not be no additional search burden to search all claims.    
The search strategy for product is different from that of method claims. The product search is based on the structure or sequence search, whereas the search of method claims requires additional key words or subject matter, which is a serious burden. Even if the product is allowable, the method claims are not necessarily be allowable, because the method claims will be analyzed in view of 112 issues, which requires an additional search as well.  
Accordingly, claims 5-6 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-4 are examined, in view of elected species, on merits in this office action. 
Claim objections
Claim 2 is objected to because of the following informalities:  the recited “SEQ_ID NO” should be replaced with “SEQ ID NO:”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, in line 1, recites the sequence within the parenthesis. It is not clear the claimed protected peptide fragment of Foxy-5 is limited to the recited sequence within the parenthesis or not. 
Claim 1 recites ‘such as’ in the claim language. The phrase “such as” renders the claims indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. MPEP 2173.05(d). Accordingly, claim 1 and its dependents are rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2006/130082 A1) in view of Isidro-Llobet et al (Chem.Rev., 2009, 109, 2455-2504), Rosamond et al (EP 0381340 A2) and Bruckdorfer et al (Current Pharmaceutical Biotechnology, 2004, 5, 29-43; see applicants filed IDS dated 02/10/2021).     
For claims 1-2:
Claims or elected species is drawn to (Fmoc)M-D(OtBu)-G-C(Trt)-E(OtBu)-L(OtBu)
Anderson teaches amino acid sequence of MDGCEL or it formylated derivative thereof [see SEQ ID NO:15 in page 3]. 
However, Anderson silent on applicants claimed protecting groups on the amino acids in the peptide. 
The above can be cured by the following reasoning:
First, N- and C-terminal protecting groups and also protecting groups for side chains of amino acids are well known in the art. [See below teachings of Isidro-Llobet et al].
Isidro-Llobet et al preferable or suitable protecting groups for various amino acids in the review article. 
Isidro-Llobet et al teach that the most common alpha-amino-protecting groups for solid phase peptide synthesis are the Fmoc and tert-butyloxycarbonyl (Boc) groups, used in the Fmoc/tert-butyl and Boc/benzyl (Bn) strategies [see section 2.1 in page 2457]. For side chain carboxylic groups of Asp and Glu, the most used protecting groups are tBu for the Fmoc/tBu strategy [see section 5.1 in page 2473]. For side chain of Cys, for most used protecting groups for the Fmoc/tBu strategy are the Acm or Trt groups, when the desired product is the disulfide, and the Trt group, when the desired product is the free thiol [see section 9.1 in page 2481]. In addition, Isidro-Llobet et al also teach conditions for addition and removing protecting groups. 
Second, individual amino acids with recited protecting groups are also knows, and in fact, which is already acknowledged by applicants in their specification. [See examples in the specification]. So, in view of their commercial availability and known coupling technology, a skilled person can choose desired protected amino acids and can arrive claimed protected peptide fragment of Foxy-5 with a reasonable expectation of success.  
Third, the dipeptides, to make applicants elected species, with claimed protecting groups are also known, and the coupling of these dipeptides results in applicants claimed SEQ ID NO:4. Applicants acknowledged that dipeptide represented by KD-2c, which is FmocNH-Gly-Cys(Trt)-OH, is commercially available [see Fig.6a]. Rosamond et al teach applicants KD-1c dipeptide, viz., Fmoc-Met-Asp(OtBu)-OH [see page 7]. The KD-3c, viz., FmocNH-Glu(OtBu)-Leu(OtBu), can be prepared from coupling of known individual protected amino acids, which applicants already acknowledged that these were commercially available. Technology for Coupling these protected dipeptides into protected hexapeptide is also known in the standard text books or see Bruckdorfer et al. 
With regard to claims 3-4:
These are the resulted property from the synthesis for the protected peptide and so, these are expected, absent evidence to the contrary. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual protected amino acids, protected dipeptides, and technology for coupling reactions etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the teachings can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending US application number 17/299,745. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of copending application disclosed the following sequence:
 Fmoc-Met-Asp(OtBu)-Gly-Cys(Trt)-Glu(OtBu)-Leu-OtBu [see claim 2].
The above is identical to applicants elected species. 
Accordingly, the present claims are anticipated by claims of copending application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658